Citation Nr: 1737764	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  11-22 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to May 2004 (in support of Operation Enduring Freedom), active duty for special work from February 2008 to June 2008 (under 32 U.S.C.S. § 505), and active duty from June 2008 to July 2009.  He had a previous period of active duty for training from March 2001 to August 2001.  He had service in the Michigan Army National Guard with additional periods of qualifying service.  He was awarded the Iraq Campaign Medal with two Campaign Stars, National Defense Service Medal, Global War on Terrorism Expeditionary Medal, and Global War on Terrorism Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, the Veteran testified at a video teleconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

In December 2015, the Board remanded the current issues and the issue of entitlement to service connection for obstructive sleep apnea for further evidentiary development, which was accomplished.  

In a March 2017 rating decision, the RO granted service connection for obstructive sleep apnea, assigning a rating of 50 percent effective July 30, 2009.  As the Veteran has not appealed his initial rating assignment or his effective date, the Board finds that this grant of service connection constitutes a full award of the benefit sought on appeal with respect to those issues.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).

The issues of entitlement to an initial disability rating in excess of 70 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's service-connected PTSD is manifested by occupational and social impairment with deficiencies in the areas of work, family relations, and mood.


CONCLUSION OF LAW

The criteria for an increased initial rating of 70 percent for service-connected PTSD are met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Initial Rating

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.   
38 C.F.R. § 4.7.  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

The Veteran's PTSD is currently rated as 50 percent disabling effective from July 30, 2009 under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The relevant rating criteria are set forth below.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

Following review of the evidence of record, the Board finds that the Veteran's PTSD warrants the assignment of an increased initial 70 percent evaluation throughout the claim period.

Turning to the relevant medical evidence of record, at the May 2010 VA examination, the Veteran reported an increase in anger outbursts, verbal aggression, and social isolation.  He no longer attended family functions and self-medicated with alcohol consumption.  As for outdoor activities, he also stated he only went hunting and fishing occasionally as the sounds of rifles firing made him increasingly anxious.  During the mental status examination, the VA examiner observed that the Veteran presented with fatigued and tense psychomotor activity, a guarded attitude, an anxious mood, and a constricted affect.  The Veteran was easily distracted and had a short attention span.  He was unable to perform serial sevens.  The examiner characterized the Veteran's thought process as rambling, racing, and with tangentiality.  The Veteran's thought content encompassed ruminations, paranoid ideation, and preoccupation with one or two topics.  He endorsed sleep impairment, including nightmares every day and frequently waking up in a cold sweat.  The examiner also noted the Veteran had panic attacks, homicidal thoughts, and compulsive checking behavior and was unable to maintain minimum personal hygiene.  The Veteran also presented with impaired memory, attention, and concentration.  The examiner assessed the Veteran with PTSD and a GAF score of 51.  The examiner also opined that the Veteran's PTSD symptoms resulted in deficiencies in the areas of family relations, judgment, thinking or mood, due to poor frustration tolerance, impaired impulse control, emotional withdrawal, avoidance, and stress-induced autonomic instability. 

Likewise, VA treatment records dated in April 2010 and from March 2012 to August 2012 document that the Veteran reported myriad PTSD symptoms, including nightmares and night sweats, depression, memory problems, and flashbacks.  He also endorsed symptoms of hypervigilance, social avoidance, crowd avoidance, explosive anger, and anxiety.  The Veteran reported his alcohol use consisted of six to ten beers per day in order to sleep.  Although the Veteran occasionally denied suicidal thoughts, he also reported occasional passive suicidal thoughts that were not serious.  However, mental status examinations generally indicated the Veteran had a bland facial expression, downward gaze, minimal speech and anxious mood and affect, despite logical and coherent thought processes.  Although the Veteran reported an improvement in symptoms in August 2012, he also continued to have nightmares several times a week and was easy to anger.  He also exhibited an irritable mood, minimal speech, and depression.  The Veteran was assigned a GAF score of 55.

VA treatment records from February 2016 to June 2016 similarly indicate that the Veteran had positive depression screens and an increased risk of suicide.  The Veteran continued to report symptoms of PTSD and depression, including periodic suicidal ideation and excessive daily alcohol use.  He had daily intrusions triggered by smells, sounds, or songs.  He awakened multiple times throughout the night due to hyperarousal and would conduct perimeter checks of his home.  He related that he avoided crowds and restaurants and had difficulty expressing positive emotions.  He noted that he had anhedonia, irritability, reactivity, and was easily angered when driving.  Although mental status examinations showed that the Veteran had a moderately depressed mood but otherwise adequate findings, the Veteran continued to report similar symptoms at mental health visits in May 2016 and June 2016, despite medication.  He was assigned GAF scores of 55, 60, and 65. 

Similarly, at the August 2015 Board hearing, the Veteran reported that he tried to work part-time occasionally but had never retained a job for longer than five weeks.  He indicated that during a typical day, he did not leave his home and did not participate in outside activities with his children.  He stated that he had difficulty being in large groups of people that included more than five people he did not know.  He did not leave his house because he constantly worried about his surroundings.  He had trouble sleeping and had thoughts of harming himself and others.  The Veteran also stated that he did not have relationships with extended family and had only one friend who he saw only occasionally.  The Veteran's wife also testified that the Veteran had mood swings and violent outbursts during nightmares.  She reported that the Veteran's symptoms have only worsened since the May 2010 VA examination.  Board Hearing Transcript at 7, 9-13. 

Pursuant to the December 2015 Board remand, the Veteran was afforded another VA PTSD examination in October 2016.  At that time, the Veteran reported that he got along with friends but avoided his immediate family, avoided neighbors, and avoided interaction with co-workers and supervisors by keeping his headphones on all day.  Although the Veteran denied suicidal ideation, he reported that during a typical day he worked a second shift at a factory from 3 p.m. to 11 p.m., returned home, and drans six to eight beers daily until he fell asleep.  He continued to have nightmares two to three times per week.  The VA examiner noted that the Veteran's PTSD symptoms included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity but also stated that the Veteran had no impairment in his ability to function in an occupational environment. 

Despite the findings of the October 2016 VA examiner, the Board concludes that the Veteran's PTSD symptoms most closely approximate the criteria for a 70 percent rating for the entirety of the appeal period.  As a result of his PTSD, the Veteran demonstrates symptoms of impaired impulse control, self-isolation, obsessional rituals which interfere with routine activities, difficulty with sleep, near-continuous panic or depression affecting the ability to function independently, difficulty in adapting to stressful circumstances, suicidal ideation, and an inability to establish and maintain effective relationships.  Given the Veteran's reports of self-isolation, irritability, anxiety, hypervigilance, and lack of impulse control, the Board finds that his symptoms during this period caused occupational and social impairment with deficiencies in the areas of work, family relations, judgment, thinking, and mood.  The Board acknowledges that the October 2016 VA examiner did not find that the Veteran's PTSD symptoms caused occupational and social impairment with deficiencies in most areas.  However, the evidence, to include the May 2010 VA examination and VA medical records,  shows that throughout the appeal period, the Veteran's PTSD symptoms have increasingly worsened, as the Veteran is no longer able to attend family functions, socialize, or leave his home.  The Veteran continues to endorse symptoms of depression, anxiety, memory loss, suspiciousness, impaired impulse control, difficulty in adapting to stressful circumstances, and difficulty establishing and maintaining effective work and social relationships.  Therefore, after resolving all doubt in the Veteran's favor, the Board finds that his PTSD most closely approximates the 70 percent rating. 

To the extent the Veteran believes he meets the criteria for a 100 percent disability rating, the Board remands the issue of entitlement to an initial rating in excess of 70 percent for PTSD, along with the issue of entitlement to a TDIU, for the reasons discussed below.  


ORDER

An increased initial rating of 70 percent for service-connected PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claims may be finally decided.

The issue of entitlement to a TDIU was reasonably raised during the August 2015 Board hearing as a component of the initial rating claim on appeal.  See Board Hearing Transcript at 6-7, 9-10.  To ensure that there was a complete record, the December 2015 Board decision remanded the issue of entitlement to a TDIU in order for the Veteran to provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which is needed to substantiate the claim.  In March 2016, the RO requested that the Veteran provide a completed VA Form 21-8940.  To date, VA has not received the completed form.  

Additionally, the October 2016 VA examination report and VA medical treatment records received pursuant to the December 2015 Board remand indicate that the Veteran is a seasonal truck driver for gas and oil companies and works a second shift at a plastics factory.  However, the VA medical treatment records also show that the Veteran reported he received Social Security disability payments due to his PTSD.  As the record indicates the Veteran is in receipt of benefits from the Social Security Administration (SSA), records from SSA should be requested as they could be determinative of the claims of entitlement to an initial disability rating in excess of 70 percent for PTSD and entitlement to a TDIU.  

Updated VA treatment records should also be obtained.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Undertake all notice and evidentiary development needed to resolve the issue of entitlement to a TDIU.  This should include sending the Veteran a letter advising him of the information and evidence needed to award a TDIU.  The letter should also request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to provide the information needed to substantiate the claim of TDIU. 

2. Request from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the records are not available, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.

3. Obtain VA treatment records dating from March 2016 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the issues of entitlement to an initial disability rating in excess of 70 percent for PTSD and entitlement to a TDIU.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


